

113 S2978 IS: To direct the Secretary of Veterans Affairs to designate at least one city in the United States each year as an American World War II City, and for other purposes.
U.S. Senate
2014-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2978IN THE SENATE OF THE UNITED STATESDecember 4, 2014Mr. Burr introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Veterans Affairs to designate at least one city in the United States
			 each year as an American World War II City, and for other purposes.1.Designation of American World
			 War II Cities(a)In
			 generalThe Secretary of
			 Veterans Affairs shall designate at least one city in the United States
			 each
			 year as an American World War II City.(b)Criteria for
			 designationAfter the designation made under subsection (c), the
			 Secretary, in consultation with the Secretary of Defense, shall make each
			 designation under subsection (a) based on the following criteria:(1)Contributions by a
			 city to the war effort during World War II, including those related to
			 defense
			 manufacturing, bond drives, service in the Armed Forces, and the presence
			 of
			 military facilities within the city.(2)Efforts by a city
			 to preserve the history of the city’s contributions during World War II,
			 including through the establishment of preservation organizations or
			 museums,
			 restoration of World War II facilities, and recognition of World War II
			 veterans.(c)First American
			 World War II CityThe city of Wilmington, North Carolina, is
			 designated as an American World War II City.